Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 25, 2016

The Court of Appeals hereby passes the following order:

A17D0009. ANIS TAMRI v. REAL ESTATE INVESTORS GROUP, INC. f/k/a
    DAVID W. PITTMAN. APPELLEE.

      This case began as a dispossessory proceeding in magistrate court. Following
Tamri’s failure to pay rent into the registry of the court, Real Estate Investors filed
a “Motion for Emergency Hearing to Establish Rental Value and Schedule for
Deposit to Registry of the Court.” On July 29, 2016, the superior court entered an
order establishing the fair rental value of the subject property and directed Tamri to
pay monthly rent into the court registry noting that “failure to make payment in full
and by means set forth herein . . . shall cause the issuance of an immediate writ of
possession.” Tamri filed a discretionary application to this Court from that order.
We, however, lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
omitted); see also OCGA § 5-6-35 (a) (1). Where both discretionary and interlocutory
application procedures apply, the applicant must follow the interlocutory appeal
procedure and obtain a timely certificate of immediate review before filing an
application. See Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1)
(408 SE2d 103) (1991).
      Because the case remains pending in the superior court, however, the order
Tamri seeks to appeal is a non-final order, as it did not resolve all issues in the case.
He therefore was required to follow the procedures for interlocutory review as set
forth in OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d
213) (1996); Scruggs, 261 Ga. at 588-589 (1); Gray v. Springs, 224 Ga. App. 427,
427 (481 SE2d 3) (1997). Tamri’s failure to follow the proper appellate procedure
deprives us of jurisdiction over this appeal which is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                                                          08/25/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.